§
  PEDRO CASTELO AMANCIO,                                         No. 08-19-00166-CR
                                                  §
  Appellant,                                                        Appeal from the
                                                  §
  v.                                                              358th District Court
                                                  §
  THE STATE OF TEXAS,                                           of Ector County, Texas
                                                  §
  Appellee.                                                        (D-18-1961-CR)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 12TH OF MAY, 2021.


                                     YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.